department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil legend i l l z i e w dear contact person identification_number telephone number employer_identification_number we have considered your request dated date for a ruling concerning the federal income and excise_tax consequences of a proposed transfer of assets from one account to another within a voluntary employees’ beneficiary association veba facts you are an independent labor_union recognized as tax-exempt under sec_501 of the internal_revenue_code code that sponsors a voluntary employees’ beneficiary association trust recognized as tax-exempt under sec_501 of the code you state that you have been exempt from income_tax throughout the preceding five years and that you have made substantially_all of the contributions to the veba your sole source_of_income is dues from union members m the employer of the union members has no relationship to the veba and therefore has never taken a tax deduction or contributed to the veba an uncompensated board_of directors consisting of your members but not your employees governs the veba currently the veba holds in separate_accounts the assets of four self-insured welfare_benefit plans three of the plans are contributory_plans covering members and employees the fourth plan is a non-contributory plan n that provides catastrophic major medical benefits to veba members you also maintain outside the veba a self-insured group_health_plan that is governed by a collective bargaining agreement between you and your employees you represent that all of the plans including the health plan provide benefits based on criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees your board_of directors proposes to transfer excess_assets from n to an account within the veba to provide a reserve for retiree health benefits for union employees that participate in your separate group_health_plan a few years ago you negotiated improvements to the members’ employer-provided health benefit plan to encourage members to sign up for the improved plan you amended the health plan that you offer through the veba by eliminating some benefits and raising the deductibles which substantially reduced the amount of reserves necessary for the plan afterward the actuary certified an annual valuation of n’s assets that reported excess funds projected to increase through the next four years you decided to establish a new account in the veba and transfer n’s excess funds to the new account to provide additional security for employees whose post-retirement health benefits would otherwise depend upon your available cash_flow although the veba will hold the assets in the reserve you will use the reserve to provide benefits offered by your existing employee health plan outside the veba you operate in accordance with your constitution and bylaws that vest ultimate decision-making power regarding union affairs in a group of union members national officers who are not employed by the union you have between and employees of those employees the highest ranking is the executive administrator article vill of your bylaws provides that the executive administrator shall n o n supervise all departments consistent with the union employee handbook and the agreement between the union and the union staff employees association present a report at all regularly scheduled board meetings concerning the operations of the union departments that are subject_to the administrator’s direction and supervision ensure that all laws provisions of the union constitution and bylaws and the resolutions of the board are faithfully executed as delegated by the board operate the union within the budget as prepared by the secretary-treasurer and approved by the board conduct regular staff meetings for the purpose of coordinating the efforts of the union provide any other reports the board may require have the ability to hire and fire employees from the director level on down with concurrence of the president of the union in the event of a disagreement between the president and the executive administrator regarding the termination of an employee the case will be decided by a majority vote of the board on a one man one vote basis you provided job descriptions for each type of employee the director of representation provides legal counsel to the national officers board_of directors and all union committees involving policy and institutional matters grievance arbitration and negotiating strategy contractual issues internal and external administration of the collective bargaining agreement and other legal matters involving the union or individual union members the director of industry analysis provides economic and business analysis of m and competitors’ current and historical operational performance and examines industry trends competitive positions and competing business models the director also provides economic and contractual impact analysis of the components of the union m contract as well as competitors’ collective bargaining agreements the director of finance oversees financial strategy and planning monitors and reports results advises the national officers and the board_of directors with respect to financial reporting financial stability liquidity and financial growth including representation of financial information at all regular board_of director meetings and reviews financial results with the national officers on a regular monthly basis the director of benefits identifies analyzes and resolves with appropriate parties any non- negotiated benefits or policy changes made by m for compliance with m union contract provisions and applicable benefits laws and regulations the director also identifies analyzes recommends and participates in negotiations of benefit issues on behalf of the union with m primarily during contract negotiations you the union compensate the executive administrator director of representation director of industry analysis director of finance and the director of benefits at levels that exceed the threshold for classification as a key_employee under sec_416 of the code except as noted below for the director of finance no union employee has actual exercised or implied authority to bind the union to any agreement with third parties or to sign checks or authorize disbursement of funds on behalf of the union without prior approval of one or more national officers with regard to authorization for the disbursement of funds one national officer must approve projects for amounts exceeding dollar_figure and two national officers must sign projects exceeding dollar_figure with regard to the veba all disbursements from the veba require approval from the director of benefits or alternatively the director of finance and a national officer employee without the national officer or board_of directors’ approval finally no union employee has the independent ability to hire or fire any other union you requested the following rulings the proposed transfer of the excess_assets to a separate_account under the veba trust will not adversely affect the veba’s tax exempt status the veba will not have to report unrelated_business_taxable_income ubti under sec_511 and sec_512 of the code for amounts that are set-aside including contributions and earnings in the reserve in excess of the deduction limitations for taxable entities described in sec_419 and sec_419a and that particular employees will not be considered officers and therefore not key employees’ within the meaning of sec_416 of the code law sec_414 of the internal_revenue_code code provides that for purposes of subsection r and for purposes of determining the number of employees in the top-paid_group the following employees shall be excluded - a employees who have not completed months of service b employees who normally work less than hours per week c employees who normally work during not more than months during the year d employees who have not attained age and e except to the extent provided in the regulations employees who are inciuded in a unit of employees covered by an agreement which the secretary of labor finds to be a collective bargaining agreement between employee_representatives and the employer except as provided by the secretary the employer may elect to apply subparagraph a b c or d by substituting a shorter period_of_service smaller number of hours or months or lower age for the period_of_service number of hours or months or age as the case may be than that specified in such paragraph sec_416 of the code provides that the term key_employee means an employee who at any time during the plan_year is i an officer of the employer having an annual compensation greater than dollar_figure ii a five-percent owner of the employer or iii a one-percent owner of the employer having an annual compensation from the employer of more than dollar_figure for purposes of clause i no more than employees or if lesser the greater of or percent of the employees shall be treated as officers date the dollar_figure amount in clause i shall be adjusted at the same time and in the same amount as under sec_415 except that the base_period shall be the calendar_quarter beginning date and any increase under that sentence which is not a multiple of dollar_figure shall be rounded to the next lower multiple of dollar_figure such term shall not include any officer_or_employee of an entity referred to in sec_414 relating to governmental plans for purposes of determining the number of officers taken into account under clause i employees described in sec_414 shall be excluded in the case of plan years beginning after sec_501 of the code provides exemption from federal tax for voluntary employee associations that provide for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual and certain other requirements are satisfied sec_511 and of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income as defined in sec_512 of every organization described in sec_401 and sec_501 sec_512 of the code states that for an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed which are directly connected with the production of the gross_income excluding exempt_function_income computed with the modifications provided in paragraphs and of subsection b sec_512 of the code states that the term exempt_function_income means all income which is set_aside in the case of an organization described in sec_501 for the payment of life sick accident or other_benefits sec_512 of the code states that in the case of any organization described in sec_501 a set-aside for any purpose specified in clause ii of subparagraph b may be taken into account under subparagraph b only to the extent that such set-aside does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in 419a c a for post-retirement medical benefits sec_512 of the code states that this subsection shall not apply to any organization if substantially_all the contributions to such organization are made by employers who were exempt from tax under this chapter throughout the 5-taxable year period ending with the taxable_year in which the contributions are made sec_1_416-1 q a t-13 of the income_tax regulations regulations states that whether an individual is an officer shall be determined upon the basis of all the facts including for example the source of his authority the term for which elected or appointed and the nature or extent of his or her duties generally the term officer means an administrative executive who is in regular and continued service the term officer implies continuity of service and excludes those employed for a special transaction an employee who merely has the title of officer but not the authority of an officer is not considered an officer for purposes of the key_employee test similarly an employee who does not have the title of an officer but has the authority of an officer is an officer for purpose of the key_employee test treated as a single employer under sec_414 c or m whether or not an individual is an officer shall be determined based upon his or her responsibilities with respect to the employer or employers for which he or she is directly employed and not with respect to the controlled_group_of_corporations employers under common_control or affiliated_service_group a partner or partnership will not be treated as an officer for purposes of the key_employee test merely because he or she owns a capital or profit interest in the partnership exercises his or her voting rights as a partner and may for limited purposes be authorized and does in fact act as an agent of the partnership in the case of one or more employers sec_1_416-1 q a t-15 of the regulations states that for purposes of the top-heavy rules sole proprietorships partnerships associations trusts and labor organizations may have officers the rule is effective for purposes of determining whether a plan is top-heavy for plan years that begin after date sec_1_501_c_9_-2 of the regulations states that employees of a labor_union also will be considered to share an employment-related common bond with members of the union analysis you propose to create a reserve by transferring excess_assets from the catastrophic medical_benefit account for union members to a separate_account to create a reserve for post- retirement medical benefits for union employees union members who participated in the catastrophic medical plan will now receive their benefits from the more favorable employer- provided health benefit plan since union employees share an employment-related common bond with union members under sec_1_501_c_9_-2 of the regulations the use of the excess funds to pay their post-retirement benefits is a permissible payment for the veba the information you provided shows that the veba will continue to use the excess funds for the purpose and for eligible participants for which the veba was established therefore the transfer of excess funds within the veba will not have an adverse impact on the veba’s exempt status generally an organization that is described in sec_501 of the code must pay tax on its unrelated_business_taxable_income ubti each year although sec_512 exempts all income set_aside for the payment of permissible benefits from ubti sec_512 sets limits on the amount of assets that may be set_aside for that purpose however sec_512 states that the set-aside limits in sec_512 do not apply to an organization if substantially_all of its contributions are made by tax-exempt employers who were exempt from tax throughout the 5-year taxable_period ending with the year in which the contributions are made you plan to transfer the excess funds in n to a reserve for the provision of permissible benefits to eligible employees you state that you are a tax-exempt_organization which made substantially_all of the contributions to the veba excluding member contributions for the preceding five years even though you made contributions to n on behalf of your members as a labor_union and not on behalf of your employees as their employer the income of the veba that is used to provide benefits to the union employees as described herein will be exempt_function_income not subject_to the limitation under sec_512 and thus the income may be excluded from the veba’s ubti under sec_512 sec_416 of the code states that a key_employee is an employee who is an officer of the employer having an annual compensation greater than dollar_figure adjusted for inflation for plan years beginning after date sec_1 i -1 q a t-13 of the regulations states that whether an individual is an officer is determined upon the basis of all the facts including the source of his or her authority the term for which elected or appointed and the nature or extent of his or her duties q a t-13 states further that the term officer generally means an administrative executive who is in regular and continued service and that an employee who merely has the title of an officer but not the authority of an officer is not considered an officer for purposes of the key_employee test similarly an employee who does not have the title of an officer but has the authority of an officer is considered an officer for purposes of the key_employee test in the instant case each of the particular employees has the title of an officer however their in brief the executive administrator supervises union duties are generally not those of officers employees the director of representation provides legal counsel to national officers and other union members and the directors of industry analysis finance and benefits provide information to the national officers and the board_of directors moreover none of the particular employees has the authority of an officer specifically none of the particular employees can bind the union to any agreement or sign any report required_by_law or without the concurrence of a national officer authorize the expenditure of more than dollar_figure sign a check for more than dollar_figure or hire or fire any employee of the union accordingly because neither the duties nor the authorities of the particular employees are those of officers the particular employees are not officers within the meaning of sec_416 of the code conclusion based on the foregoing we rule as follows the proposed transfer of the excess_assets to a separate_account within the veba will not adversely affect the veba’s tax exempt status the veba will not have to report unrelated_business_income_tax under sec_511 and sec_512 of the code for amounts that are set-aside including contributions and earnings in the reserve in excess of the limitations described in sec_419 and sec_419a of the code and that particular employees will not be considered officers and therefore not key employees’ within the meaning of sec_416 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative in accordance with the power of enclosure notice sincerely manager exempt_organizations technical group
